NO. 12-19-00026-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 KENDRICK RYDELL ROBINSON,                                    §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         On January 22, 2019, Kendrick Rydell Robinson filed a petition for writ of mandamus to
challenge the denial of his pretrial application for writ of habeas corpus under Article 17.151 of
the Texas Code of Criminal Procedure. 1 Relator subsequently filed a motion to dismiss this
original proceeding on grounds that the “dispute has been resolved.” Accordingly, we grant
Relator’s motion and dismiss the petition for writ of mandamus.
Opinion delivered January 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



        1
          Respondent is the Honorable Edwin A. Klein, Judge of the 420th District Court in Nacogdoches County,
Texas. The State of Texas is the Real Party in Interest.
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 31, 2019

                                        NO. 12-19-00026-CR



                              KENDRICK RYDELL ROBINSON,
                                        Relator
                                          V.

                                     HON. EDWIN A. KLEIN,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Kendrick Rydell Robinson, who is the relator in cause number 12-19-00026-CR, and the defendant
in trial court cause number CF3122019, pending on the docket of the 420th District Court of
Nacogdoches County, Texas. Said petition for writ of mandamus having been filed herein on
January 22, 2019, and the same having been duly considered, because it is the opinion of this Court
that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that
the said petition for writ of mandamus be, and the same is, hereby dismissed.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.